The opinion of the court was delivered by
Beasley, Chief Justice.
This information has been filed to test the constitutionality of the statute entitled “An act to provide for the establishment of a commission of *11public instruction in cities of the second class in this state whose population now exceeds, or may hereafter exceed, fifty, thousand.”
The respondent has been appointed a member of the commission thus authorized.
After a careful examination of the subject our conclusion is that the respondent is entitled to judgment, the statute in question being deemed by us constitutional on the grounds stated in the cases of the State v. Fury and that of the State-v. Caminade, decided at the present term.